Title: From John Adams to Richard Rush, 15 January 1811
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy January 15. 1811

In the middle of a Letter to Petersbourg this Morning Mrs Adams came in and invited me to take a ride, in the beautiful Sleighing We have at this moment, to last perhaps two days like two Such Opportunities as We have had before this Winter and then be melted away; We took the Post office in our Course, and there I found your beautiful Letter of the 4th of this month, on my return I continued my Letter to my Son, and extracted your Elogium upon his Pamphlet, without mentioning your Name, and concluded with Advising him, if he Should ever write or read Lectures upon Oratory again, never more to doubt of the Talents of Americans at Panegyrick. This Work as you observe “is raised”, in its Style “to the highest” Tone of Elegance, and So are Several others of his prosaick Compositions. In his Lectures he found his advantage in it: for never were Lectures attended with more Unanimity or heard with more perfect Attention or applauded with more Admiration and Enthusiasm. He once indulged in this Style, I thought, beyond what was judicious; I mean in his Report to The Senate of the U.S. concerning John Smith the Preacher and Senator and Friend of Coll Burr. State Papers should be in a more Simple Strain. I have ever thought that Mr Burkes Articles of Impeachment against Warren Hastings were much too eloquent and oratorical.
Mr Adams’s Speeches in the Senate of this Commonwealth and in the Senate of The United States as well as at the Bar, have always been in a Strain of cool Reasoning without any affectation of ornament or Effort at any uncommon Elegance, Simplicity Perspicuity and Precision are the predominant Characteristicks of his Style in Conversation as well as in all his extemporaneous Discourses in Public. His public orations have been raised, a little and from his ardent Love of Poetry I have often wondered that more of it has not appeared in his Speeches. His head is full of the Poets. I never knew a Man more universally read and Studied in the English Poets. There is Scarcely one in the Language that he has not attentively read. He is too much of a Poet himself, for a Statesman. It has cost him Some Pains to restrain his Propensity to the Muses: and yet he has Spent too much time in their Company. Oberon of Wieland has been translated by him from the German into English, and I have compared many Parts of it with Sotheby’s, and Although Sotheby is unquestionably one of the best English Versifyers I am at a loss to determine which Translation is the best. His Translation of Some Parts of Juvenal are fully equal and in Some Books Superiour to Giffords. I hope you will not think him too much of a Schollar for a Statesman.
You, and all the World will Suspect me, as I Suspect myself of parental Partiality. But though I have endeavourd to divest myself of every bias and every Prejudice, I cannot see otherwise.
Cicero in this Case wanted not a Cicero to do Justice to his Eloquence: for the Style of your Letter is fully equal to that of the Subject of it.
My Letters to your Father are fit to be seen only by him and his FireSide as friendly as him.
They are the momentary and Spontaneous Effusions of good humour and ill humour and idle humour just as it happens. I dare Say I should be very much ashamed of them if I should ever read them.
I wish you every Blessing and Shall be much obliged to you for your Correspondence. I wish there may be as long a Friendship between you and my Son as there has been between the Fathers; and that you may be able to bring Pensilvania and Massachusetts nearer together in Sentiment and affection that they have been for twenty years past. They were not always at variance. Present my respectful Compliments to your Parents and your Lady and believe me your / Sincere Friend
John Adams